 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDThePenson CorporationandServiceEmployeesInternationalUnion, _Local, 32E,AFL-CIO.-Case AO-250 -28 May 1985-ADVISORY OPINIONBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISA petition was filed on 3:-April 1985 by- ThePenson Corporation, the Petitioner, for an advisoryopinion in conformity with Sections 102.98 and102.99of the National: Labor Relations Board'RulesandRegulations, . seeking to determinewhether the Board would' assert jurisdiction overthe Petitioner. On 15 April, 1985 the Petitioner fileda memorandum- in support of its request for an ad-visory, opinion.In pertinent parts; the petition and memorandumallege as follows:=(1)There is pending-before .the New York StateLabor :Relations -Board," the State Board, a repre-sentationpetition,CaseNo.* SE' 55234, filed byServiceEmployees InternationalUnion,Local32E, AFL-CIO, the Union, seeking to be certifiedas the exclusive. bargaining representative for cleri-cal employees employed by 'the Petitioner 'at 2103Honeywell Avenue, Bronx, New York. There alsoispending before the State Board Case No. SU-55296 and Case No. SU-55332, consolidated forhearing, which allege that' the Petitioner' has en-gaged in unfair , labor practices, relating-- to theabove representation proceeding. The- Petitioner',has 'nioved' that, the State Board dismiss or, in thealternative, stay all proceedings in the above cases.(2)The Petitioner, a New York corporation, is amanaging agent for residential apartment buildingsinNew York City, in-Nassau County, New York,and in New Jersey. The Petitioner 'has agreementswith. the owners of such apartment buildings pro-viding for such services as collecting tenant rents,operating,maintaining, and repairing the apart-ments, purchasing supplies, and performing-all fi-The Petitioner is responsible for the hiring and su-pervision - of the employees who perform clericalwork and is responsible for the building servicesprovided to the tenants. By its petition, the Peti-tioner asserts that its gross annual rent revenuesexceed` $500,000, and that it purchases more than$50,000 worth of goods, supplies, commodities, andservices which originate outside, the State of NewYork.(3)The Union -neither admits nor denies thecommerce data and the State Board has made nofindings with respect thereto.-(4)There 'is no representation or unfair laborpractice - proceeding involving this labor disputepending before-this Board.(5)Although all parties were served with a copya response as permitted by the Board's Rules andRegulations. '-On the basis of the above, the Board is of theopinion that:-The Petitioner, a -New York corporation, is amanagement agent for residential apartment build- -ings . located in New York City, Nassau County,New' York, and New Jersey. -It has agreementswith the owners of such apartment buildings forsuch 'services as' collecting rents; operating, main-'taining,"and repairing the 'apartments, purchasingsupplies, and performing all financial recordkeepingand reporting obligations.- As the Petitioner's grossannual rent revenues exceed the' $500,000 standardestablished by the Board for residential apartments,and its purchases of goods and services in interstatecommerce exceeds ' $50,000 per annum, i we wouldassert jurisdiction- over the operations of the Peti-tioner.Accordingly, the parties are advised, under Sec-tion 102.103 of the -Board's Rules and Regulations,that,based on 'the allegations herein made, theBoard would assert jurisdiction over the operationsof the' Petitioner -with respect to labor disputes cog-nizable under Sections 8, 9, and 10 of the Act.nancial recordkeeping and reporting obligations. ,'SeeParkvzew Gardens,166 NLRB 697'(1967)275 NLRB No. 79